DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of Group I, claims 1-13 and 19 in the reply filed on 5/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 3-4 and 19 recite the limitation "the polyamide composition."  There is insufficient antecedent basis for this limitation in the claims.
Claim 7 recites the limitation "the nonwoven polyamide fibers."  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102 or 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-13 and 19 are rejected under 35 U.S.C. 102(a(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fukushima (JP 2014145140 A).

Regarding claims 1, 5-7, 9-11, 13 and 19, Fukushima teaches a method for manufacturing an antimicrobial nonwoven fabric comprising the steps of: producing a nanofiber from a spinning liquid containing a catalyst particle having a surface covered by an inactive substance and a polymeric material by an electrospinning method (Abstract).  Fukushima teaches that examples of the catalyst particle coated with the inert material include titanium oxide coated with zinc phosphate (among others) ([0024]; also [0021]).  Fukushima teaches that the polymer material is not particularly limited as long as it can be fiberized by an electrospinning method (electrostatic spinning) method, for example nylon 12, nylon 46, nylon 6 and nylon 66 (among others).  Fukushima teaches that the nanofiber obtained has a small fiber diameter, a small variation in fiber diameter, and specifically an average fiber diameter of 10 to 500 nm ([0038]).

With regard to the claimed ppm limitations, Fukushima teaches that the spinning solution may be prepared by mixing the above described surface-coated catalyst particles, a polymer material, a solvent, and optionally an additive in a conventional manner ([0033]; also [0027).  Fukushima teaches that the surface coated catalyst particles, which depend on their type, are contained in an amount of, for example, 0.01 to 5% by weight, preferably 0.1 to 3% by weight, based on the spinning solution; the polymeric material may be contained in a spinning solution, for example, from 5 to 60% by weight, preferably from 10 to 50% by weight, depending on the type thereof; and the solvent is contained in the spinning solution in an amount of, for example, 30 to 95% by weight, preferably 45 to 85% by weight ([0028]-[0030]).  As calculated by the examiner, based on the combined amount of surface coated catalyst particles and polymeric material, the amount of surface coated catalyst particles (titanium dioxide coated zinc phosphate) within the spun fibers would correspond to amounts of zinc (Zn) and phosphorus (P) that overlap with the claimed ranges.  For instance, 0.01/(5 + 0.01) = 0.2% = 2000 ppm of titanium dioxide coated zinc phosphate) out of a combined amount of surface coated catalyst particles and polymeric material.  In this case, the amount of Zn would be less than 4000 ppm within the nonwoven polyamide fibers, and the amount of P would be less than 2000 ppm.  In this regard (even ignoring the weight of titanium dioxide in the coated particles), the examiner notes that zinc phosphate is Zn3(PO4)2, and thus P is calculated to account for only about 16 wt% of the molar mass of zinc phosphate, i.e. (2 x 30.97 g/mol) / (2 x 30.97 g/mol + 3 x 65.38 g/mol + 8 x 15.99 g/mol) = 16 wt% of the molar mass of zinc phosphate, or at most 16% of the 2000 ppm.

With regard to the claimed property of demonstrating a Staphylococcus Aureus reduction of at least 90%, as measured by ISO 20743-13 (claims 1, 7 and 19), and the claimed retention property (claim 11), the examiner notes that applicant has provided at paragraphs [0010]-[0013] of applicant’s specification specific structural examples which provide the structure and properties claimed.  The examiner notes that the structure of Fukushima discussed above is the same as or is substantially similar to that disclosed by applicant.  Thus, it is the position of the Office that the polyamide structure and antimicrobial fibers of Fukushima would have the claimed properties as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to expect that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the polyamide structure and antimicrobial fibers taught by Fukushima to have the claimed properties.  

Regarding claims 2 and 8, as noted above, Fukushima teaches zinc phosphate, which the examiner notes is Zn3(PO4)2.  As calculated by the examiner, based on the molar mass of Zn and P, the weight ratio of Zn to P would be 3 x 65.38 g/mol to 2 x 30.97 g/mol, or 3.2:1, which overlaps with the claimed range of at least 1.3:1.

Regarding claims 4 and 12, Fukushima teaches that examples of the catalyst particle coated with the inert material include titanium oxide (a delusterant as claimed) coated with zinc phosphate ([0024]; also [0021]).  









Claim Rejections - 35 USC § 103

Claims 1-4, 7-8, 10-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dun et al. (US 2006/0234049 A1).

Regarding claims 1-2, 7-8, 10-11 and 19,  Van Dun et al. (“Van Dun”) teaches soft touch fibers and nonwoven fabrics made from such fibers, wherein the fibers comprise a mixture of at least two thermoplastic polymers each having different viscosities (Abstract).  Van Dun teaches that the fibers may include from 40-98 percent of a polyolefin continuous phase and from 2 to 60 weight percent of an amorphous thermoplast dispersed phase, such as polystyrene or polyamide (Abstract).  

Van Dun teaches that since the resins, especially polyethylene and polypropylene, are intended for extrusion and fiber spinning, it requires stabilization, as is well-known in the art ([0041].  Van Dun teaches that such stabilization comprise compounds necessary for catalyst acid neutralization and thermal stabilization ([0041]).  Van Dun teaches that suitable acid acceptors can include (not necessarily exclusively) compounds such as metal stearates (for example, stearates of Ca, Zn, or Mg), metal oxides (for example, ZnO), and natural and synthetic hydrotalcites ([0042]).  Van Dun teaches that that typical levels are 100-1500 ppm wt., preferably less than 1000 ppm, and most preferably 200-500 ppm ([0042]).  

Van Dun also teaches process stablizers (for example, phosphites such as tris(2,4-di-tert-butylphenyl) phosphite (31570-04-4 ), or bis(2,4-di-t-butylphenyl)pentaerythritol diphosphite (CAS#26741-53-7), or tetrakis(2,4-di-tert-buty I-phenyl )4,4 '-biphenylene-diphosphonite ([0043]).  Van Dun teaches that such compounds (phenolics and phosphites) can be used singly or in combination, and that in combination, the concentration of the individual phenolic or phosphite compounds are each typically in the range of 250-1500 ppm wt., preferably less than 1500 ppm, most preferably 500-1000 ppm ([0043]). 

Van Dun does not explicitly disclose, in these embodiments, a fiber diameter.

However, the examiner notes that Van Dun teaches examples of samples that are spinnable, which are collected at the speed required to produce 4-denier fibers ([0051]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have included acid acceptors (e.g. 100-1500 ppm wt. of Zn stearate or ZnO) and process stabilizers (250-1500 ppm wt. of phosphites such as tris(2,4-di-tert-butylphenyl) phosphite) in the production of 4-denier fibers in order to stabilize fiber spinning mixtures comprising especially polyethylene and polypropylene, as is well-known in the art, and in order to obtain soft-touch fibers and nonwoven fabrics with cloth-like aesthetics and acceptable strength, as taught by Van Dun (Abstract, [0029] and [0041]-[0043]). 

As estimated by the examiner, for a core-sheath fiber made primarily of a polypropylene core material, with a polyethylene and polyamide-6 sheath (or for a homofilament made primarily of polyethylene and polyamide-6), a 4-denier fiber would have a fiber diameter of less than 25 microns (based on the densities of polypropylene = 0.855 - 0.946 g/cm3, ASPUN 6842 polyethylene = 0.955 g/cm3, and BS-400 polyamide-6 = 1.14 g/cm3).  (See also [0032] and Table 2 of Van Dun).

With regard to the claimed property of demonstrating a Staphylococcus Aureus reduction of at least 90%, as measured by ISO 20743-13 (claims 1, 7 and 19), and the claimed retention property (claim 11), the examiner notes that applicant has provided at paragraphs [0010]-[0013] of applicant’s specification specific structural examples which provide the structure and properties claimed.  The examiner notes that the structure of Van Dun discussed above is the same as or is substantially similar to that disclosed by applicant.  Thus, it is the position of the Office that the polyamide structure and antimicrobial fibers of Van Dun would have the claimed properties as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to expect that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the polyamide structure and antimicrobial fibers taught by Van Dun to have the claimed properties.  

	
	
Regarding claim 3, the examiner notes that Van Dun teaches the use of Polyamide-6 (PA-6), specifically BS-400 and BS-700, having relative (solution) viscosities of 2.4 RV/290° C and 2.7 RV/290° C (see Table 2 following [0039], and [0066] and Table 4).

Regarding claims 4 and 12, Van Dun teaches phosphites such as tris(2,4-di-tert-butylphenyl) phosphite (31570-04-4 ), or bis(2,4-di-t-butylphenyl)pentaerythritol diphosphite (CAS#26741-53-7), or tetrakis(2,4-di-tert-buty I-phenyl )4,4 '-biphenylene-diphosphonite ([0043]).  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
WO 94/15463, DE202013004980 (U1) and US 2004/0197553 A1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789